RESOLUCIÓN
A la sobcitud de reconsideración de nuestra Opinión y Sentencia de 18 de abril de 1995, Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995), presentada por el Pueblo de Puerto Rico, no ha lugar.
Se aclara que la decisión de este Tribunal en forma al-guna debe interpretarse en el sentido de inhibir o limitar la facultad de la Policía de estar provista de aquellas ar-*600mas que fueran necesarias —incluyendo armas largas— para preservar la seguridad personal de los miembros de la Policía, así como para proteger la seguridad de otras per-sonas y para mantener el orden.
Al considerar que la Policía se encontraba en la investi-gación del asesinato de tres (3) personas, los miembros de ese cuerpo estuvieron justificados en estar armados con ar-mas largas en la escena de los hechos. Sin embargo, la mayoría de este Tribunal entendió que la portación de dichas armas por los agentes del orden público contribuyó, junto a las demás circunstancias en que fue obtenido el consentimiento de la peticionaria, a que éste no fuera pres-tado voluntariamente. Por otro lado, tales circunstancias no demuestran la existencia de impedimento alguno para la obtención de una orden judicial de allanamiento.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señor Negrón García y Se-ñora Naveira de Rodón reconsiderarían.
(.Fdo.) Francisco R. Agrait Liado

Secretario General